[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff, Rose Silvestri, ("Rose") brings this action against Remo Tartaglia, ("Remo") for the balance due on a promissory note in the CT Page 5540 amount of $25,000 plus interest. The original note in the amount of $50,000 was executed on May 18, 1991. On March 6, 2000 in an order for a prejudgment remedy in the amount of $30,000, the court, DeMayo, J., noted "that the defendant expected the note would be paid by a third party. Payments by a third party or one acting for him would serve as an acknowledgment of the debt and the statute of limitations would be tolled."
This court finds from all the evidence produced at trial that the defendant has failed to establish that payments were not made on the obligation by Lorraine Tartaglia within 5 to 5 1/2 years before suit was instituted by Rose, who testified to that event. Rose testified she recalled a payment $5,000 or $10,000 five years before suit was brought. Her testimony was more credible than that offered by the defense.
The origination of the promissory note is somewhat bizarre in that the $50,000 was loaned to Remo who was a cousin of Rose's ex-husband, Alphonse Silvestri, at about the time she was divorced. She loaned the $50,000 to Remo because she trusted him to make the payments more so than by Alphonse. Rose made the loan to Remo for the purpose to be reloaned to Alphonse, holding Remo however responsible.
Rose's complaint was dated March 6, 2000, yet Remo brought an earlier action against Alphonse Silvestri, wherein inter alia in the second count Remo alleges that Alphonse is indebted to him for the same $50,000 upon which he became obligated on to Rose. (See Court's Exhibit 1).
From all the evidence addressed at trial, this court finds in favor of the plaintiff to recover from the Defendant the sum of $32,232.58. (See affidavit of debt on file dated August 21, 2000).
Frank S. Meadow, Judge Trial Referee